DETAILED ACTION
Claims 1-9, 11-19, 51-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 11-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Gates, III et al. (US .


Claim 1, Gibbon teaches a method for summarizing missed portions of storylines in content, the method comprising:
detecting missed content of the content item (i.e. missed portion), wherein the missed content comprises a plurality of portions that were generated for presentation during the period of time (i.e. period of time in which the program was missed) and each portion comprises a different storyline (i.e. synopsis implies multiple storylines) (p. 0012, 0017);
retrieving a storyline-specific summary (i.e. synopsis) of only those portions of the missed content that comprise the identified storyline (p. 0025-0026).
generating, for presentation, the retrieved storyline-specific summary (p. 0025-0026).
Gibbon is not entirely clear in teaching a method for summarizing missed portions of storylines in content, the method comprising:
tracking the presence of a user during presentation of the content item, wherein the content item comprises a plurality of storylines, each storyline being a narrative that along with other narratives, makes up a plot in the content item;
detecting that the user was not consuming the content item for a period of time
in response to detecting the missing content:
identifying, based on metadata, a storyline of a portion of the content item currently being generated for presentation; 

Gates teaches a method for summarizing missed portions of storylines in content, the method comprising:
tracking the presence of a user during presentation of the content item (i.e. tracking episodes viewer has missed), wherein the content item comprises a plurality of storylines (i.e. episodes contain multiple storylines), each storyline being a narrative that along with other narratives, makes up a plot in the content item (i.e. core and essential plot points) (p. 0140);
detecting that the user was not consuming the content item for a period of time (i.e. input indicating missed episodes) (p. 0140);
in response to detecting the missing content:
identifying, based on metadata (i.e. whether storyline is core or essential plot point), a storyline of a portion of the content item currently being generated for presentation (i.e. dynamic customized audio visual content) (p. 0140); 
accessing metadata corresponding to the content item, the metadata including a plurality of storyline identifiers (i.e. core and essential plot points identifiers), each corresponding to a portion of the content item. (p. 0140, 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided missed portions regarding a storyline as taught by Gates to the system of Gibbon to display to viewers only essential plot points needed for continuing to view content (p. 0140).
Gibbon and Gates are silent regarding the specific feature of a method for summarizing missed portions of storylines in a single content item, comprising:
retrieving a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline.
Panchakshariah teaches the specific feature of a method for summarizing missed portions of storylines in a single content item (i.e. single football game represents multiple events), comprising:
retrieving a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline (i.e. important micro-portion) (p. 0011, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided micro-portions of content as taught by Panchakshariah to the system of Gibbon to filter through non important portions of content (p. 0011).
As an additional rejection, Wallace teaches the specific feature of a method for summarizing missed portions of storylines in a single content item (i.e. single video stream), comprising:
retrieving a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline (i.e. Synoposis portions missed) (fig. 4; p, 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided synopsis portions of 

Claim 2, Gibbon teaches the method of claim 1, wherein retrieving a storyline-specific summary of a portion of the missed content comprising the identified storyline comprises: 
identifying, based on metadata, a plurality of storyline-specific portions in the missed content, each of the plurality of storyline-specific portions associated with the storyline identifier (i.e. indexed portions) (p. 0026);
retrieving summaries for the plurality of storyline-specific portions in the missed content (i.e. additional missed portions) (p. 0025-0026);
concatenating the summaries for the plurality of storyline-specific portions in the missed content to generate the storyline-specific summary of a portion of the missed content comprising the identified storyline (i.e. synopsis based on past episodes or a collection of must-see segments) (p. 0028-0029).

Claim 3, Gibbon teaches the method of claim 1, further comprising: 
identifying the plurality of portions in the missed content (p. 0020);
identifying, for each of the plurality of portions, a plurality of segments, wherein each of the plurality of segments is associated with a segment summary (i.e. synoposis) (p. 0017, 0020); and
wherein retrieving the storyline-specific summary of the portions of the missed content comprising the identified storyline (i.e. synopsis) that comprise:


Claim 4, Gibbon teaches the method of claim 1, further comprising:
identifying an ancillary storyline that is indicated as being precedent to the storyline of content being generated for presentation (i.e. must-see segments) (p. 0020);
identifying portions of the ancillary storyline that were missed (p. 0020); 
retrieving a second storyline-specific summary of the missed portions of the ancillary storyline (i.e. 2nd must-see segment, or other segments according to priority) (p. 0020-0021); and
generating, for presentation, the retrieved second storyline-specific summary (p. 0020-0021).

Claim 5, Gibbon teaches the method of claim 4, wherein retrieving a second storyline-specific summary of the missed portions of the ancillary storyline comprises:
determining a detail level for the second storyline-specific summary (i.e. weighted importance) (p. 0021); 
identifying a plurality of summaries for the ancillary storyline (p. 0020-0021); and 
selecting one of the plurality of summaries for the ancillary storyline based on the determined detail level (p. 0020-0021).


determining a summary endpoint in the storyline of content being generated for presentation (i.e. duration of synopsis), wherein the summary endpoint is a point at which the presentation of the retrieved storyline-specific summary will complete (p. 0020-0021); and
modifying the storyline-specific summary to include a summary for the content being generated for presentation between a current point in the storyline and the summary endpoint (i.e. user may chose how to view the synopsis) (p. 0029).

Claim 8, Gibbon teaches the method of claim 1, wherein generating, for presentation, the retrieved storyline-specific summary comprises:
identifying a secondary display from a plurality of display, wherein the secondary display is available to display the storyline-specific summary and is not presenting the storyline of content (i.e. portable communication device) (p. 0019); and
directing the secondary display to present the storyline-specific summary (p. 0018-0019, 0039, 0053).

Clam 9, Gibbon teaches the method of claim 1, wherein generating, for presentation, the retrieved storyline-specific summary further comprises:
identifying a primary display from a plurality of display, wherein the primary display is presenting the storyline of content (i.e. STB) (p. 0018-0019); and
directing the primary display to pause presentation of the storyline of content during presentation of the retrieved storyline-specific summary (p. 0023).

Claim 11 is analyzed and interpreted as a system of claim 1.
Claim 12 is analyzed and interpreted as a system of claim 2.
Claim 13 is analyzed and interpreted as a system of claim 3.
Claim 14 is analyzed and interpreted as a system of claim 4.
Claim 15 is analyzed and interpreted as a system of claim 5.
Claim 17 is analyzed and interpreted as a system of claim 7.
Claim 18 is analyzed and interpreted as a system of claim 8.
Claim 19 is analyzed and interpreted as a system of claim 9.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Gates, III et al. (US 2014/0068661), and further in view of Panchakshariah et al. (US 2017/0332125), and further in view of Wallace et al. (US 2005/0097621), and further in view of de Leon et al. (US 8769571).

Claim 6, Gibbon is silent regarding the method of claim 1, further comprising: 
identifying watched content related to the identified storyline;
determining the watched content should be refreshed based on when the watched content was consumed;
retrieving a second storyline-specific summary of the watched content; and 
generating, for presentation, the retrieved s storyline-specific summary.
Gates teaches the method of claim 1, further comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided missed portions regarding a storyline as taught by Gates to the system of Gibbon to display to viewers only essential plot points needed for continuing to view content (p. 0140).
de Leon teaches the method of claim 1, further comprising: 
identifying watched content related to the identified story-line (col. 1, lines 52-64);
determining the watched content should be refreshed based on when the watched content was consumed (col. 1, lines 52-64);
retrieving a second storyline-specific summary of the watched content (col. 1, lines 52-64); and 
generating, for presentation, the retrieved second storyline-specific summary (col. 1, lines 52-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided watched content summaries as taught by de Leon to the system of Gibbon to provide a recap of content (col. 1, lines 52-64).

Claim 16 is analyzed and interpreted as a system of claim 6.

Claim 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Gates, III et al. (US 2014/0068661), and further in view of Panchakshariah et al. (US 2017/0332125), and further in view of Wallace et al. (US 2005/0097621), and further in view of Krishnamurthy et al. (US 2017/0134828).

Claim 51, Gibbon is silent regarding the system of claim 11, wherein the control circuitry is further configured to:
detect a storyline transition from storyline of content being generated for presentation to a second storyline;
identify the second storyline;
retrieve a second storyline-specific summary of a second portion of the missed content comprising the identified second storyline; and
generate, for presentation, the retrieved second storyline-specific summary.
Wallace teaches the system of claim 11, wherein the control circuitry is further configured to:
identify the second storyline (i.e. synopsis numbers) (fig. 4);
retrieve a second storyline-specific summary of a second portion of the missed content comprising the identified second storyline (p. 0029); and
generate, for presentation, the retrieved second storyline-specific summary (p. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided synopsis portions of content as taught by Wallace to the system of Gibbon to provide missed portions of content (p. 0029).
Krishnamurthy teaches a method for summarizing missed portions of storylines in content, the method comprising:
detect a storyline transition from storyline of content being generated for presentation to a second storyline (p. 0002-0008);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention storyline transition as taught by Krishnamurthy to the system of Gibbon to keep track of plot points in the story (p. 0002-0005).

Claims 52 is analyzed and interpreted as a method of claim 51.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-19, 51-52 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-9, 11-19, 51-52 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140101707 A1	Kishore; Nandury V.
US 20180367835 A1	Hamidi-Rad; Shahab et al.
US 20100195975 A1	Issa; Alfredo C. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/12/2021